Name: Council Regulation (EEC) No 3636/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: trade policy;  tariff policy
 Date Published: nan

 12 . 12 . 87 Official Journal of the European Communities No L 350/67 COUNCIL REGULATION (EEC) No 3636/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain agricultural prod ­ ucts originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), I Having regard to the opinion of the Economic and Social Committee (2), Whereas , within the context of UNCTAD, the Euro ­ pean Economic Community offered to grant tariff pre ­ ferences on certain processed agricultural products of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the prefer ­ ential treatment proposed in that offer consists , in res ­ pect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 3033/80 (3), of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation , and, in respect of products which are sub ­ ject to the single customs duty, of a reduction in such duty ; whereas preferential imports of the products con ­ cerned should be effected in general without quantita ­ tive restrictions ; Whereas the positive role played by this system in improving access for developing countries to the mar ­ kets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Com ­ mittee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences scheme would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas it is desirable therefore that the Community continue to apply generalized tariff preferences , in the context of the conclusions reached in UNCTAD and in accordance with the intentions expressed in the said Committee in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer may be withdrawn wholly or in part at a later stage , thus maintaining the possibil ­ ity of remedying any unfavourable situations which might arise, including in the African, Caribbean and Pacific States (ACP States) following the implementa ­ tion of the system ; Whereas experience from the application of the Com ­ munity scheme in the first 15 years has shown that the scheme has to an appreciable extent achieved its intended objectives ; whereas it is therefore appropriate to maintain its fundamental features , namely a reduc ­ tion in customs duties without any restriction in the quantities imported for certain agricultural products listed in Annex II , and a reduction in customs duties within the limits of Community tariff quotas for tobacco, soluble coffee and preserved pineapples ; Whereas from 1 March 1986 the Kingdom of Spain and the Portuguese Republic shall apply the Community system of generalized preferences , in compliance with Articles 178 and 365 of the Act of Accession ; Whereas the Community has adopted with effect from 1 January 1,988 a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States ; whereas this nomenclature has , for the purposes of encompassing other Com ­ munity measures , been expanded into an integrated tariff of the European Communities (Taric); whereas since the nomenclature used for the scheme of general ­ ized tariff preferences is based on the Common Cus ­ toms Tariff, it is therefore necessary to identify goods covered by this Regulation by means of the combined goods nomenclature and, where applicable , by the rel ­ evant Taric code numbers ; Whereas for the purposes of applying this Regulation, the rates of conversion into national currencies of the value of the ECU in which the preferential amounts are expressed shall be those fixed on the first working day of October 1987 and they shall remain in force from 1 January to 31 December 1988 (4); Whereas in the multilateral trade negotiations , in acQordance with paragraph 6 of the Tokyo Declaration , the Community reaffirmed that special treatment should, whenever possible , be granted to the least developed among the developing countries ; whereas , therefore, the agricultural products listed in Annex IV, originating in the least-developed developing countries which appear in the list in Annex V to this Regulation, should be totally exempt from customs duties ; (') OJ No C 305 , 16 . 11 . 1987 . 0 OJ No C 319, 30 . 11 . 1987 . (') OJ No L 323 , 29 . 11 . 1980, p . 1 . (4) OJ No C 263 , 2 . 10 . 1987 , p. 1 . No L 350/68 Official Journal of the European Communities 12 . 12 . 87 Whereas it is necessary to ensure equal and continuous access for all Community importers to the Community tariff quotas and the uninterrupted application of the rate laid down for such quotas to all imports of the products concerned into all Member States until the quotas are used up ; whereas the Community nature of the quotas can be respected by apportioning the Com ­ munity tariff quotas among the Member States ; wher ­ eas , moreover, to this end and in the context of the utilization system , the actual charges against the quotas may relate only .to products which have been entered for free circulation and which are accompanied by a certificate of origin ; Whereas , to take account of future import trends in the various Member States in respect of the tariff quotas and to mitigate any inadequacy in the fixed-scale apportionment, the quotas should be divided into two tranches , the first being apportioned among the Mem ­ ber States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas , moreover, the reserve constituted as described tends to avoid making the system of utilization of the quotas exces ­ sively rigid , to the detriment of each of the developing countries concerned, and will contribute to achieving the aim already mentioned of improving the general ­ ized preferences scheme ; in particular to Council Regulation (EEC) No 1 430/79 (') and Commission Regulation (EEC) No 3040/83 (2), a procedure should be laid down to regu ­ larize imports actually made within the quotas and/or other preferential tariff limits opened under this Regu ­ lation and thus provision should be made for the Com ­ mission to be able to take appropriate measures ; Whereas such methods of administration call for close and particularly rapid cooperation between the Mem ­ ber States and the Commission , which must, in . parti ­ cular, be able to observe the extent to which charges are made against the tariff quotas and inform Member States thereof ; Whereas it is expedient that the Community should authorize the importation of the products referred to in Annex II , originating in the countries and territories listed in Annex III , subject to the customs duties given in respect of each of them , without quantitative limita ­ tions ; whereas the benefit of such preferential terms should be reserved for products originating in the coun ­ tries and territories under consideration, the concept of 'originating products ' being adopted in accordance with the procedure laid down in Article 14 of Regula ­ tion (EEC) No 802/68 k(3); Whereas the Community intends by means of a Regu ­ lation to fix a nil rate of duty under the Common Cus ­ toms Tariff for traditional imports of sweet potatoes not for human consumption following the agreements entered into with the beneficiary exporting countries ; whereas pending the introduction of this regime, the 1987 generalized preferences rate of duty for sweet potatoes for animal feed shall continue in 1988 to apply in accordance with the provisions of Regulation (EEC) No 474/87 (4), the generalized preference for sweet potatoes for human consumption falling within combined nomenclature code ex 0714 20 00 being maintained ; Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection , pre ­ paration and transmission of these statistics , Regula ­ tions (EEC) No 1736/75 (5) and (EEC) No 3367/87 (6); Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas Member States may exhaust their initial shares of the tariff quotas at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up one of its initial shares should draw an addi ­ tional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up and , repeated as many times as each of the reserves allows ; whereas each of these initial and additional shares must be available for use until the end of the quota period ; whereas , however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to at least 60 % of their initial share ; Whereas if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State , it is essential that that Member State return a portion of it to the corres ­ ponding reserve in order to prevent a part of the Com ­ munity quota from remaining unused in one Member State when it could be used in others ; (') OJ No L 175 , 12 . 7 . 1979 , p. 1 . (2) OJ No L 297 , 29 . 10 . 1983 , p. 13 . (3) OJ No L 148,28.6 . 1968 , p. 1 . (4) OJ No L 48 , 17 . 2 . 1987 , p. 15 . (5 ) OJ No L 183 , 14 . 7 . 1975 , p. 3 . (6) OJ No L 321 , 11 . 11 . 1987 , p. 3 . Whereas , having regard to the rules applying to the repayment or remission of import or export duties , and 12 . 12 . 87 Official Journal of the European Communities No L 350/69 Whereas fisheries products originating in Greenland will benefit from a free access regime under certain conditions included in a specific EEC-Greenland Fish ­ eries Agreement and connected dispositions, and alter ­ natively, in the event that these conditions are no longer met, will be subject to appropriate measures as concerns their import regime ; Whereas in these conditions it does not appear neces ­ sary to include these products in the present Regula ­ tion , cal Office of the European Communities the statistical results for the products entered for free circulation in the reference quarter under a generalized preferential treatment in accordance with the provisions of the pres ­ ent Regulation . These results, transmitted according to the headings of the combined nomenclature, shall show the country of origin , value, quantity and any supple ­ mentary units as defined by Regulations (EEC) No 1736/75 and (EEC) No 3367/87 . 2 . However, in the case of products in Section II sub ­ ject to quotas , the Member States shall , by the 1 1th day. of each month at the latest, forward the list of charges effected during the previous month . - HAS ADOPTED THIS REGULATION : SECTION IISECTION I PRODUCTS OF CHAPTERS 1 TO 24 OF THE COMMON CUSTOMS TARIFF IMPORTED WITHOUT QUANTITATIVE LIMITATIONS Article 1 1 . From 1 January to 31 December 1988 , Community imports of the products listed in Annex II shall benefit from the customs duties specified for each product. Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . The treatment provided for in paragraph 1 shall be enjoyed solely by products originating in the countries and territories listed in Annex III . For the purposes of the application of this section, the concept of originating products shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . The products listed in Annex IV originating in the countries listed in Annex V shall be imported into the Community free of customs duties without prejudice to the levying of additional duties which may be appli ­ cable in the Common Customs Tariff, indicated by the symbols 'AD F/M ', 'AD S/Z', 'AGR' or 'MOB'. 4. Pisco and Singani falling within combined nomen ­ clature code ex 2208 90 51 and Tequila falling within code ex 2208 90 53 shall qualify for the preferential sys ­ tem subject to the production of a certificate of authen ­ ticity appearing in the certificate of origin and drawn up according to the procedure referred to in the second subparagraph of paragraph 2 . COMMUNITY TARIFF QUOTAS A. Unmanufactured tobaccos other than Virginia 'flue-cured ' type A rticle 3 1 . From 1 January to 31 December 1988 a Com ­ munity tariff quota of 20 000 tonnes shall be opened in the Community for imports of unmanufactured tobac ­ cos , excluding the sun-cured oriental type , other falling within the combined nomenclature codes 2401 10 50, 70, 80, 90 and 2401 20 50, 70, 80, 90 . Within this tar ­ iff quota the customs duty shall be suspended at 14% with a minimum charge of 28 ECU per 100 kilograms net weight and a maximum charge of 31 ECU per 100 kilograms net weight . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex V shall be totally suspended . The customs duty shall also be totally suspended for imports from the countries listed ' in Annex V of tobacco falling within the combined nomenclature codes 2401 10 20, 30, 41 , 49 , 60 and 2401 20 20, 30, 41 , 49 , 60 under this tariff quota . 2 . This tariff quota shall apply solely to products ori ­ ginating in the countries and territories listed in Annex III , with the exception of China. Those imports which enjoy exemption from customs duties under other pre ­ ferential tariff arrangements granted by the Community may not be charged against this tariff quota . Article 2 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statisti ­ No L 350/70 Official Journal of the European Communities 12 . 12 . 87 For the purposes of the application of this section, the concept of 'originating products ' shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 7 . A Member State which , on 7 November 1988 , has not exhausted its initial share shall , not later than 25 Octo ­ ber 1988 , return to the reserve any unused portion in excess of 15% of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission , it may also make anticipatory returns . Member States shall , not ,later than 2 November 1988 , notify the Commission of the total quantities of the products in question imported up to and including 25 October 1988 and charged against the Community quota and of any portion of their initial share returned to the reserve . B. Unmanufactured Virginia 'flue-cured ' type tobaccos Article 4 1 . A first tranche of 18 600 tonnes shall be appor ­ tioned among the Member States . The shares for each member which, subject to Article 6, shall be valid until 31 December 1988 , shall be as listed in column 6 of Annex I. 2 . The second tranche of 1 400 tonnes shall constitute the reserve . Article 5 1 . Where" a Member State has used 90 % or more of its initial share as fixed in Article 4(1 ), or of that share minus any portion returned to the reserve pursuant to Article 7 , it shall forthwith , by notifying the Commis ­ sion, draw a second share, to the extent that the reserve so permits , equal to 10 % of its initial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State , after exhausting its initial share , has used 90 % or more of the second share drawn by it, that Member State shall forthwith , under the con ­ ditions laid down in paragraph 1 , draw a third share , equal to 5 % of its initial share rounded up, should the occasion arise , to the nearest unit . 3 . Where a Member State after exhausting its second share , has used 90 % or more of the third share drawn by it , that Member State shall , under the same condi ­ tions , draw a fourth share equal to the third . This pro ­ cess shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission , limit the aggregate total of its additional shares to 60 % or to a higher proportion of its initial share . Article 8 1 . From 1 January to 31 December 1987 a Com ­ munity tariff quota of 66 950 tonnes shall be opened in the Community for imports of unmanufactured Virgi ­ nia ' flue-cured' type tobaccos falling within combined nomenclature codes 2401 10 and 2401 20 10 . Within this tariff quota the customs duty shall be suspended at 6% with a minimum charge of 16 ECU per 100 kilo ­ grams net weight and a maximum charge of 27 ECU per 100 kilograms net weight . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex V shall be totally suspended. 2 . This tariff quota shall apply solely to products ori ­ ginating in the countries and territories listed in Annex III with the exclusion of China . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota . For the purposes of the application of this section , the concept of 'originating products ' shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Entry under this tariff quota shall be subject to the production of a certificate of authenticity issued by one of the authorities listed in Annex II . to Regulation (EEC) No 3035/79 ( I), as last , amended by Regulation (EEC) No 2946/86 (2).Article 6 Without prejudice to the provisions of Article 7 , addi ­ tional shares drawn pursuant to Article 5 shall be valid until 31 December 1988 . (') OJ No L 341 , 31 . 12 . 1979, p. 26 . (2) OJ No L 275 , 26.9 . 1986, p. 8 . 12 . 12 . 87 Official Journal of the European Communities No L 350/71 However, in the case of countries and territories listed in Annex III to this Regulation but not listed in Annex II to Regulation (EEC) No 3035/79 , entry under this tariff quota shall be subject to the produc ­ tion of a certificate of authenticity appearing in the cer7 tificate of origin and made out in accordance with the procedure referred to in the second subparagraph . shares to 60 % or to a higher proportion of its initial share . Article 1 1 Without prejudice to the provisions of Article 12 , addi ­ tional shares drawn pursuant to Article 10 shall be valid until 31 December 1988 . Article 9 1 . A first tranche of 65 750 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which , subject to Article 12 , shall be valid until 31 December 1988 , shall be as listed in col ­ umn 6 of Annex I. 2 . The second tranche of 1 200 tonnes shall constitute the reserve . Article 10 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 9 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 12, it shall forthwith , by notifying the Commis ­ sion , draw a second share , to the extent that the reserve so permits , equal to 10 % of its initial share rounded up, should the occasion arise , to the nearest unit . Article 12 A Member State which, on 25 October 1988 , has not exhausted its initial share shall , not later than 7 Nov ­ ember 1988 , return to the reserve any unused portion in excess of 15% of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission , it may also make anticipatory returns . Member States shall , not later than 7 November 1988 , notify the Commission of the total quantities of the products in question imported up to and including 25 October 1988 and charged against the Community quota and of any portion of their initial share returned to the reserve . C. Soluble coffee Article 13 k From 1 January to 31 December 1987 , a Com ­ munity tariff quota of 19 200 toniies shall be opened for imports into the Community of soluble coffee fall ­ ing within the combined nomenclature code ex 2101 10 11 . Within this tariff quota the customs duty shall be suspended at 9 %. * Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . This tariff quota shall apply solely to products ori ­ ginating in the countries and territories listed in Annex III . Those imports which enjoy exemption from customs duties under other preferential tariff arrange ­ ments granted by the Community may not be charged against this tariff quota . For the purposes of the application of this section , the concept of 'originating products ' shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 2 . Where a Member State , after exhausting its initial share, has used 90 % or more of the second share drawn by it , that Member State shall forthwith , under the con ­ ditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise , to the nearest unit . 3 . Where a Member State after exhausting its second share , has used 90 % or more of the third share drawn by it , that Member State shall , under the same condi ­ tions , draw a fourth share equal to the third . This pro ­ cess shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission, limit the aggregate total of its additional Article 14 1 . A first tranche of 17 240 tonnes shall be appor ­ tioned among the Member States . The shares for each No L 350/72 Official Journal of the European Communities 12 . 12 . 87 Member State which, subject to Article 17 , shall be valid until 31 December 1988 , shall be as listed in col ­ umn 6 of Annex I. 2 . The second tranche of 1 960 tonnes shall constitute the reserve . greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . The Member States shall , not later than 1 October 1988 , notify the Commission of the total quantities of the products in question imported up to 15 September 1988 and charged against the Community quotas and of any portion of their initial share returned to the reserve . Article 15 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 14(1 ), or of that share minus any portion returned to the reserve pursuant to Article 17 , it shall forthwith , by notifying the Commis ­ sion , draw a second share , to the extent that the reserve so permits , equal to 10% of the initial share rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State , after exhausting its initial share , has used 90 % or more of the second share drawn by it , that Member State shall forthwith , under the con ­ ditions laid down in paragraph 1 , draw a third share , equal to 5 % of the initial share rounded up, should the occasion arise , to the nearest unit . 3 . Where a Member State , after exhausting its second share, has used 90 % or more of the third share drawn by it , that Member State shall , under the same condi ­ tions , draw a fourth share equal to the third . This pro ­ cess shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing . 5 . Any Member State may, whilst informing the Com ­ mission , limit the aggregate total of its additional shares to 60 % or to a higher proportion of its initial share . D. Preserved pineapples, other than in slices, half slices or spirals Article 18 1 . From 1 January to 31 December 1988 , a Com ­ munity tariff quota of 47 320 tonnes shall be opened by the Community for imports of preserved pineapples , other than in slices , half slices or spirals , falling within the combined nomenclature codes ex 2008 20 51 , 59 , 71 , 79 , 91 , 99 . Within this tariff quota the customs duty shall be suspended at 12%, increased by the levy on sugar where the sugar content exceeds 17% by weight in the case of products falling within code ex 2008 20 51 and 19 % by weight in the case of products falling within code ex 2008 20 71 . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . This tariff quota shall apply solely to products ori ­ ginating in the countries and territories listed in Annex III . Those imports which enjoy exemption from cus ­ toms duties under other preferential tariff arrangements granted by the Community may not be charged against this quota . For the purposes of the application of this section , the concept of 'originating products ' shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 16 Without prejudice to the provisions of Article 17 , addi ­ tional shares drawn pursuant to Article 15 shall be valid until 31 December 1988 . Article 19 1 . A first tranche of 42 900 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 22 , shall be valid until 31 December 1988 , shall be as listed in col ­ umn 6 of Annex I. 2 . The second tranche of 4 420 tonnes shall constitute the reserve . Article 17 A Member State which , on 15 September 1988 , has not exhausted its initial share shall , not later than 1 Octo ­ ber 1988 , return to thereserve any unused portion in excess of 15% of the initial amount . It may return a A rticle 20 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 19(1 ), or of that share 12 . 12 . 87 Official Journal of the European Communities No L 350/73 E. Preserved pineapples, in slices, half slices or spirals Article 23 1 . From 1 January to 31 December 1988 , a Com ­ munity tariff quota of 32 850 tonnes shall be opened by the Community for imports of preserved pineapples , in slices , half slices or spirals , falling within the combined nomenclature codes ex 2008 20 51 , 59 , 71 , 79 , 91 , 99 . Within this tariff quota the customs duty shall be sus ­ pended at 15%, increased by the levy on sugar where the sugar content exceeds 17 % by weight in the case of products falling within code ex 2008 20 51 , and 19 % by weight in the case of products falling within code ex 2008 20 71 . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . This tariff quota shall apply solely to products ori ­ ginating in the countries and territories listed in Annex III . However, those imports already enjoying exemption from customs duties under other preferen ­ tial tariff arrangements granted by the Community may not be charged against this quota . For the purposes of the application of this section , the concept of 'originating products ' shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . minus any portion returned to the reserve pursuant to Article 23 , it shall forthwith , by notifying the Commis ­ sion , draw a second share, to the extent that the reserve so permits , equal to 10 % of its initial share rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State, after exhausting its* initial share , has used 90 % or more of the second share drawn by it , that Member State shall forthwith , under the con ­ ditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State , after exhausting its second share , has used 90 % or more of the third share drawn by it , that Member State shall , under the same condi ­ tions , draw a fourth share equal to the third . This pro ­ cess shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing . 5 . Any Member State may, whilst informing the Com ­ mission , limit the aggregate total of its additional shares to 60 % or to a higher proportion of its initial share. Article 21 Without prejudice to the provisions of Article 22 , addi ­ tional shares drawn pursuant to Article 20 shall be valid until 31 December 1988 . Article 24 ^ 1 . A first tranche of 31 035 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which , subject to Article 27 , shall be valid until 31 December 1988 , shall be as listed in col ­ umn 6 of Annex I. 2 . The second tranche of 1 815 tonnes shall constitute the reserve . Article 22 A Member State which, on 15 August 1988 has not exhausted its initial share shall , not later than 1 Sep ­ tember 1988 return to the reserve any unused portion in excess of 15% of the initial amount . It may return a greater portion if there are , grounds for believing that such a portion may not be used . At the request of the Commission , it may also make anticipatory returns . Member States shall , not later than 1 September 1988 , notify the Commission of the total quantities of the products in question imported up to 15 August 1988 and charged against the Community quota and of any portion of their initial share returned to the reserve . Article 25 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 24 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 27, it shall forthwith , by notifying the Commis ­ sion , draw a second share , to the extent that the reserve so permits , equal to 10 % of its initial share rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State , after exhausting its initial share , has used 90 % or more of the second share drawn No L 350/74 Official Journal of the European Communities 12 . 12 . 87 by it , that Member State shall , forthwith under the con ­ ditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State , after exhausting its second share , has used 90 % or more of the third share drawn by it , that Member State shall , under the same condi ­ tions , draw a fourth share equal to the third . This pro ­ cess shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those speci ­ fied therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may, whilst informing the Com ­ mission , limit the aggregate total of its additional shares to 60 % or to a higher proportion of its initial share . 9 , 10, 14, 15 , 19 , 20, 24 and 25 and shall , as soon as the information reaches it , inform each State of the extent to which the reserves have been used up . It shall inform the Member States not later than :  21 November 1988 , of the amount still in the reserve following any return of shares pursuant to Articles 7 and 12 ,  15 October 1988 , of the amount still in the reserve following any return of shares pursuant to Arti ­ cles 17 and 27,  15 September 1988 , of the amount still in the reserves following any return of shares pursuant to Article 22 . It shall ensure that, when an amount exhausting a reserve is drawn , the amount so drawn does not exceed the balance available and shall to this end notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Arti ­ cles 5 , 10, 15 , 20 and 25 , are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community quotas . Article 26 Without prejudice to the provisions of Article 27 , addi ­ tional shares drawn pursuant to Article 25 shall be valid until 31 December 1988 . Article 29 By 28 February 1989 , at the latest , Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of the shares still unused at 31 December 1988 . Up to the limit of the balances remaining, and at the request of the Member States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ,( 1 ). The Commission shall inform the Member States thereof. Article 27 A Member State which, on 15 September 1988 , has not exhausted its initial share shall , not later than 1 Octo ­ ber 1988 , return to the reserve any unused portion in excess of 15% of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission , it may also make anticipatory returns . Member States shall , not later than 1 October 1988 notify the Commission of the total quantities of the products in question imported up to 15 September 1988 and charged against the Community quota and of any portion of their initial share returned to the reserve . SECTION III GENERAL PROVISIONS Article 30 1 . The Member States shall ensure free access to the shares allocated, or those that have been drawn to them , for importers of the said goods . 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation and which are accompanied by a certificate of origin in accordance with the rules referred to in Articles 3 , 8 , 13 , 18 and 23 . Article 28 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 4, 5 , 12 . 12.87 Official Journal of the European Communities No L 350/75 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is submit ­ ted before the date on which the levying of duties is reintroduced . Article 31 Where the Commission so requests , and in any case at least monthly, the Member States shall inform it of imports of the products in question charged against their shares . This information shall show both the value expressed in ECU and the quantity expressed in tonnes . 2 . Where action on the part of the Commission is requested by a Member State , the former shall give its decision within a period of not more than 10 working days from the date of receipt of the request and shall inform the Member State of this decision . 3 . E&amp;ch Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date on which it was notified . The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately . It may, acting on a qualified majority, amend or rescind the measure in question . Article 34 Articles 32 and 33 shall prejudice neither the applica ­ tion of the safeguard clauses adopted under the com ­ mon agricultural policy pursuant to Article 43 of the Treaty nor those adopted under the common commer ­ cialpolicy pursuant to Article 1 13 of the Treaty. Article 35 The Commission shall see that the Statistical Office of the European Communities ensures the publication of the annual statements of set-off. Article 36 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 37 This Regulation shall enter into force on 1 January 1988 . Article 32 Where the Commission finds that imports of products benefiting from the treatment provided for in Arti ­ cles 1 , 3 , 8 , 13 , 18 and 23 are imported into the Com ­ munity in quantities or at prices which place or are likely to place Community producers of similar or directly competitive products at a serious disadvantage or create an unfavourable situation in the ACP States , the levying of customs duties applied within the Com ­ munity may be reintroduced in whole or in part on imports of the products in question from the country or countries or territory or territories which are the cause of such disadvantage. Such measures may also be taken in the event of actual or potential serious disadvantage which is confined to a single region of the Community . A rticle 33 1 . The Commission may decide, by means of a Regu ­ lation , to reintroduce the levying of customs duties for a specified period, in order to ensure that Article 32 is applied . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1987 . For the Council The President L. T0RNy £S No L 350/76 Official Journal of the European Communities 12 . 12 . 87 ANNEX List of products subject to Community preferential tariff quotas Combined Nomenclature code I Global Community tariff quotas Order No Description Rate of duty Quota amount (tonnes) Initial share of quota amounts allocated to Member States (tonnes) ( 1 ) (2 ) (3 ) (4) (5) (6) 50.0010 ex 2008 20 51 Preserved pineapples, other than in slices, half 12% + AGR 47 320 BNL 4 000 ex 2008 20 59 slices or spirals (reserve : 4 420) DK 1 000 ex 2008 20 71 D 18 800 ex 2008 20 79 GR 360 ex 2008 20 91 E 3 300 ex 2008 20 99 F. 2 400 \ l IRL 240 l I 1 200 I P 100 UK 11 500 50.0020 ex 2008 20 51 Preserved pineapples, in slices , half slices or spirals 15% + AGR 32850 BNL 4 350 ex 2008 20 59 I l (reserve : 1815) DK 880 ex 2008 20 71 \ D 13 300 ex 2008 20 79 I I GR 50 ex 2008 20 91 ||I E 1 200 ex 2008 20 99 I l F 250 I II\ I IRL 200 IIIII. I 1 470 \ IIII\ P 75 || UK 9 260 50.0030 2101 10 1 1 Extracts of coffee or ' soluble coffee ' obtained by a 9% 19 200 BNL 1 273 water method of extraction from roasted coffee, put || (reserve : 1 960) DK 35 I up in powder form , granulated , in grains , in tablets IIII D 2 567 or in a similar solid form I GR 300 Il E 45 I F 237 I \ IRL 33 \ I I 45 P 5 I UK 12 700 50.0040 2401 10 10 Unmanufactured Virginia ' flue-cured ' type 6% 66 950 BNL 7 098 2401 20 10 tobaccos with min. (reserve : 1 200) DK 1 501 I of 16 ECU D 10 1 10 and max. of GR 500 27 ECU/ E 4 750 100 kg F 1 090 IRL 1 944 1 I 3 555 I P 1 000 UK 34 202 50.0050 2401 10 50 Unmanufactured tobacco , other, excluding the 14% 20 000 BNL 4 000 2401 10 70 sun-cured oriental type with min. (reserve : 1 400) DK 860 2401 10 80 of 28 ECU D 2 220 2401 10 90 and max. of GR 20 2401 20 50 31 ECU/ E . 8 940 2401 20 70 100 kg F 1 860 2401 20 80 IRL 20 2401 20 90 I 40 P 340 UK 300 12 . 12 . 87 No L 350/77Official Journal of the European Communities ANNEX II List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply (a) (b) (c) Order No Combined Nomenclature code Description Rate ofDuly ( 1 ) (2)' (3 ) (4) 52.0010 0101 19 10 Live horses , asses, mules and hinnies  Horses Other For slaughter (d) 2% 52.0020 0101 1990 Other 12% 52.0030 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh, chilled or frozen ,  Fresh or chilled Carcases and half-carcases Other Hams , shoulders and cuts thereof, with bone in Other Other Other  Frozen Carcases and half-carcases Other , Hams , shoulders and cuts thereof, with bone in Other Other Other Free 52.0033 0206 80 91 0206 90 91 Edible offal of bovine animals , swine, sheep, goats , horses, asses, mules or hinnies, fresh , chilled or frozen  Of horses , asses , mules and hinnies 5% 52.0035 0206 10 99 0206 21 00 0206 29 99  Of bovine animals , fresh or chilled Other Other  Of bovine animals, frozen Tongues Other Other Other 2% 52.0040 0208 90 10 Other meat and edible meat offal , fresh , chilled or frozen  Other Of domestic pigeons 5% 52.0050 0208 10 90 ex 0208 90 30 Of furred game Free 52.0060 0208 20 00  Frogs' legs Free 52.0070 0208 90 90  Other Free 52.0075 0301 91 00 0302 1 1 00 0303 21 00 0304 10 11 0304 20 1 1 Fish, fresh (live or dead), chilled or frozen  Trout (Salmo trutta , Salmo gairdneri, Salmo clarki, Salmo aguabonita , Salmo gilae) 10 % (**) Note The terms expressed in the 'Rate of duty' column are explained under 'Abbreviations ' at the end of this list . (a) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries . (b) Preferences are not to be granted in respect of products marked with one asterisk, originating in China . (c) Preferences are not to be granted in respect of products marked with two asterisks , originating in Greenland. (d) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 350/78 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) ( 2 ) (3 ) (4) 52.0080 ex 0301 99 90 0302 65 10 0302 65 90 0303 75 10 0303 75 90 ex 0304 10 99 ex 0304 90 99  Sharks 4 % (**) 52.0090 ex 0301 99 90 0302 21 10 0302 21 30 0303 31 10 0303 31 30 ex 0304 10 99 ex 0304 90 99  Atlantic halibut and lesser or Greenland halibut 4 % (**) 52.0100 0301 10 90  Ornamental fish Saltwater fish Free 52.0110 0304 20 61 0304 20 69 Fillets of shark, frozen 10 % (**) 52.0120 ex 0304 20 99 Fillets of halibut , frozen 10% (**) 52.0130 0302 70 00 0303 80 00 Livers and roes 5 % (**) 52.0140 0305 59 70 0305 69 30 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process ; fish meal fit for human consumption Dried , salted or in brine  Atlantic halibut 10 % (**) 52.0150 0305 69 50  Salmon, salted or in brine 2 % (**) 52.0160 ex 0305 69 90 Hilsa spp . in brine 8 % (**) 52.0170 ex 0305 30 90  Fish fillets , dried , salted or in brine, but not smoked Fillets of Hilsa spp . in brine 10% (**) 52.0180 0306 1 1 00 0306 21 00 Crustaceans , whether in shell or not , live , fresh , chilled, frozen , dried , salted or in brine ; crustaceans , in shell , cooked by steaming or by boiling in water, whether or not chilled , frozen , dried , salted or in brine  Frozen Rock lobster and other sea crawfish  Not frozen  Rock lobster and other sea crawfish 7 % (**) 52.0190 0306 22 10 Lobsters ( Homarus spp.) Live 4 % (**) 52.0200 0306 12 10 0306 22 91  Frozen Lobsters ( Homarus spp.) Whole  Not frozen Lobsters [ Homarus spp .) Whole 4 % (**) 52.0210 0306 12 90 0306 22 99  Frozen Lobsters ( Homarus spp .) Other  Not frozen Lobsters ( Homarus spp .) Other 4 % (**) 12 . 12 . 87 Official Journal of the European Communities No L 350/79 ( 1 ) (2 ) (3 ) ' (4) 52.0220 0306 14 10 0306 14 30 0306 14 90 0306 19 10 0306 24 10 0306 24 30 0306 24 90 0306 29 10 Crabs, freshwater crayfish  Frozen Crabs Freshwater crayfish  Not frozen Crabs Freshwater crayfish 4 % (**) 52.0230 0306 13 10 0306 23 10 Shrimps and prawns  Frozen Shrimps and prawns Of the Pandalidae family  Not frozen Shrimps and prawns Of the Pandalidae family 4 % (**) 52.0240 0306 13 90 0306 23 90  Frozen Shrimps and prawns Other  Not frozen Shrimps and prawns Other 4,5 % (**) 52.0250 ex 0306 19 90 ex 0306 29 90  Frozen Other Other ( Peurullus spp .)  Not frozen Other r  Other ( Peurullus spp .) 4 % (**) 52.0260 0307 31 10 0307 39 10 Molluscs , whether in shell or not , live , fresh, chilled, frozen , dried, salted or in brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh chilled , frozen , dried , salted or in brine ,  Mussels Live, fresh or chilled Mytilus spp . Other Mytilus spp . 5,5 % (**) 52.0270 0307 49 31 0307 49 33 0307 49 39  Frozen squid ( Loligo spp.) 4 % (**) 52.0280 0307 49 51 .  Frozen squid (Ommastrephes sagittatus) 4 % (**) 52.0300 0307 49 19  Frozen cuttle fish of the species Sepia officinalis , Rossia macrosoma and Sepiola ron ­ deleti 5,5 % (**) 52.0310 0307 59 10  Octopus, frozen 4 % (**) 52.0320 0307 29 10  Scallops Other Coquilles Saint Jacques, frozen 4 % (**) 52.0330 0307 99 13  Frozen Striped venus and other species of the genus Veneridae 4 % (**) 52.0340 ex 0307 39 90 0307 49 1 1 0307 99 19 Scallops , frozen Cuttle fish , frozen 4 % (**) No L 350/80 Official Journal of the European Communities 12 . 12 . 87 (i (2 3 (4 52.0350  Other molluscs , not frozen 4 % (**)0307 21 00 ex 0307 29 90 0307 31 90 ex 0307 39 90 0307 41 10 0307 41 91 0307 41 99 0307 49 71 0307 49 91 0307 49 99 0307 51 00 0307 59 90 0307 91 00 0307 99 90 52.0360 0409 00 00 Natural honey 25% 52.0370 ex 0410 00 00 4%Edible products of animal origin , not elsewhere specified or included  Royal jelly 52.0375 ex 0410 00 00  Other 2% 52.0380 0503 00 00 FreeHorsehair and horsehair waste, whether or not put up as a layer with or without sup ­ porting material 52.0390 0505 10 90 FreeSkins and other parts of birds, with1 their feathers or down, feathers and parts of feath ­ ers (whether or not with trimmed edges) and down , not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feath ­ ers  Feathers of a kind used for stuffing down Other 52.0400 0505 90 00 Other Free 52.0410 0509 00 90 Natural sponges of animal origin  Other Free 52.0420 0602 10 90 6%Other live plants, including trees , shrubs , bushes , roots cuttings and slips  Unrooted cuttings and slips Other 52.0430 ex 0602 99 70 ex 0602 99 99 Yuccas and cactuses , not planted in pots, tubs , boxes or the like 8% 52.0440 Trees and shrubs, excluding fruit and forest trees and shrubs ; other live plants, cut ­ tings and roots, excluding azaleas , roses, perennial plants and mushroom spawn 12%0602 99 30 0602 99 45 0602 99 49 0602 99 59 ex 0602 99 70 0602 99 91 ex 0602 99 99 52.0445 0603 10 13 22%Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purpos ­ es , fresh , dried , dyed , bleached , impregnated or otherwise prepared  Fresh From 1 June to 31 October Carnations 52.0450 Orchids and anthurium 15%0603 10 15 ex 0603 10 29 12 . 12 . 87 Official Journal of the European Communities No L 350/81 ( 1 ) ¢ (2) (3 ) (4) 52.0460 0603 10 55 ex 0603 10 69 From 1 November to 31 May Orchids and anthurium 15 % 52.0470 ex 0603 90 00 Other Cut flowers, not further prepared than dried 7% 52.0480 ex 0603 90 00 Cut flowers, dyed, bleached , impregnated or otherwise prepared 15% 52.0490 ex 0604 10 90 0604 91 10 0604 91 90 Foliage, branches and other parts of plants, without flowers or flower buds , and grass ­ es , mosses and lichens , being goods of a kind suitable for bouquets or for ornamental purposes, fresh , dried , dyed, bleached , impregnated or otherwise prepared  Fresh 7% 52.0500 ex 0604 10 90 0604 99 10  Not further prepared than dried 2% 52.0510 0604 99 90  Other 14% 52.0520 0706 90 30 Vegetables, fresh or chilled Carrots , turnips , salad beetroot, salsify, celeriac, radishes and similar edible roots Horse-radish (Cochlearia armoracia) 13% 52.0525 ex 0709 20 00  Asparagus , from 1 October to 31 January 12 % 52.0530 ex 0709 30 00  Other   Aubergines, from 1 January to 31 March 9% 52.0535 ex 0709 90 70 Courgettes, from 1 January to the last day of February 9% 52.0540 ex 0709 90 90   Other Okra ( Hibiscus esculentus L. or Abelmoschus esculentus (L. Moench)); (Moringa oleifera (drumsticks)) Free 52.0545 ex 0709 90 90 Other Pumpkins and courges, from 1 January to last day of February 9% 52.0550 ex 0709 40 00 ex 0709 90 90  Celery, other than celeriac Other than celery sticks from 1 Januray to 31 March Other, excluding parsley, from 1 January to 31 March 9% 52.0560 ex 0710 80 90 Vegetables (whether or not cooked), preserved by freezing  Other Okra {Hibiscus esculentus L. or Abelmoschus esculentus (L. Moench)) 13% 52.0570 ex 0711 90 70 V Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption  Other vegetables Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. Moench)) Free No L 350/82 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) ( 2) (3 ) (4) 52.0575 ex 0711 90 70 Bamboo shoots 6% 52.0580 ex 0712 30 00 Dried , dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder but not further prepared  Other Mushrooms, excluding cultivated mushrooms 8% 52.0590 ex 0712 90 90 Horse-radish (Cochlearia armoracia) Free 52.0600 ex 0712 90 90 Okra ( Hibiscus esculentus L. or Abelmoschus esculents ( L. Moench)) 11 % 52.0610 ex 0904 20 10 Sweet peppers with a humidity content of 9,5 % or less 12% 52.0620 ex 0713 32 90 0713 33 90 0713 39 90 Beans of the genus Phaseolus \ Free 52.0630 / ex 0713 20 90 Chickpeas of the species Cicearietinum Free 52.0640 0713 1090 ' ex 0713 20 90 Other 2% 52.0650 ex 0713 90 90  Other Cajan peas of the species Cajanus cajan Free 52.0660 0713 50 90 ex 0713 90 90 Other r 3% 52.0670 ex 0714 20 00 0714 90 90 Manioc, arrowroot , salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content , fresh or dried , whole or sliced ; sago pith :  Sweet potatoes for human consumption (d) Other Other Free 52.0680 ex 0804 10 00 Dates , bananas, coconuts , brazil nuts , cashew nuts, pineapples, avocados , mangoes, guavas and mangosteens, fresh or dried , shelled or not  Dates For industrial transformation , excluding the manufacture of alcohol , or for conditioning for retail sale in immediate packings with a net capacity or 1 1 kg or less (d) 8% 52.0690 0803 00 90  Bananas Dried Free 52.0700 0804 40 10  Avocados From 1 December to 3 1 May 3,5% ' (d ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 12 . 12 . 87 Official Journal of the European Communities No L 350/83 ( 1 ) (2) (3) (4) 52.0705 0804 40 90  Avocados Other 6% 52.0710 0801 10 10 0801 10 90  Coconuts Free 52.0720 ex 0804 50 00  Guavas and mangosteens Free 52.0730 ex 0804 50 00  Mangoes 4% 52.0733 ex 0805 20 10 Citrus fruit, fresh or dried  Mandarins (including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids Clementines, from 15 May to 15 September 16% 52.0735 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 Other, from 15 May to 15 September 16% 52.0740 0805 30 90 Limes (Citrus aurantifolia) 9,6 % 52.0750 0802 50 00 Nuts other than those falling within heading No 0801 , fresh or dried, shelled or not  Pistachios v Free 52.0760 0802 90 10 Pecans Free 52.0770 0802 90 30 Areca (or betel) and cola Free 52.0780 0802 90 90 Other Free 52.0790 0809 40 90 ex 0810 90 90 Apricots , cherries , peaches (including nectarines), plums and sloes, fresh Sloes  Other fruit , fresh Stone fruit 7% 52.0800 0810 40 30 Berries , fresh .  Bilberries (fruit of the species Vaccinium myrtillus) Free 52.0810 0807 20 00  Papaws Free 52.0820 0810 40 50  Other  Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 3% 52.0825 0810 20 90 0810 30 90 0810 40 90 ex 0810 90 90  Other berries 5% 52.0830 ex 0810 90 90 Other fruit , fresh  Rose-hip fruit Free 52.0840 ex 0807 10 10  Watermelons , from 1 November to 30 April 6,5 % 52.0850 ex 0810 90 90  Other stone fruit 6% No L 350/84 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) (2) (3 ) ¢  (4) 52.0860 0811 90 50 Fruit (whether or not cooked), preserved by freezing, not containing added sugar  Bilberries (fruit of the species Vaccinium myrtillus) 7% 52.0870 0811 20 59  Blackberries (brambleberries), mulberries  Cloudberries 8% 52.0880 0811 90 70  Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 2% 52.0890 ex 0811 90 90 - Quinces 10% 52.0900 ex 0811 90 90 Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pine ­ apples), 0805 40 00, 0807 20 00, 08 1 0 40 1 0, 08 1 0 40 50, 08 1 0 90 1 0, 08 1 0 90 90, 0810 40 90 6% 52.09 10 ex 0811 90 90 Rose-hip fruit Free 52.0920 0812 90 30 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for im ­ mediate consumption  Papaws Free 52.0930 0812 90 40  Bilberries (fruit of the species Vaccinium myrtillus) 2% 52.0940 ex 0812 90 90 Quinces 4% 52.0950 ex 0812 90 90 Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pine ­ apples), 0805 40 00, 08 1 0 40 1 0, 08 1 0 40 50, 08 1 0 40 90, 08 1 0 30 90, 08 1 0 20 90, - 0810 90 10,0810 90 90 Free 52.0960 0813 10 00 Fruit; dried, other than that falling within heading Nos 0801 , 0802, 0803 , 0804 or 0805  Apricots 5,5 % 52.0965 0813 40 30 Pears 4% 52.0970 0813 40 50 Papaws Free 52.0980 ex 0813 40 90 Tamarind (pods, pulp) Free 52.0990 ex 0813 40 90 Rose-hip fruit Free 52.1000 0814 00 00 Peel of citrus fruit or melons, fresh , frozen , dried or provisionally preserved in brine, in sulphur water or in other preservative solutions Free 52.1005 0901 11 00 Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substi ­ tutes containing coffee in any proportion Coffee , not roasted Not decaffeinated 4,5 % 52.1010 0901 12 00 Decaffeinated 8,5 % 52.1020 0901 21 00  Coffee, roasted Not decaffeinated 11,5% 12 . 12 . 87 Official Journal of the European Communities No L 350/85 ( 1 ) (2) (3 ) (4) 52.1030 0901 22 00 Decaffeinated 12,5% 52.1040 0901 30 00  Coffee husks and skins 7% 52.1050 0901 40 00  Coffee substitutes containing coffee in any proportion 13 % / 52.1060 0902 10 00 0902 30 00 Tea  Green tea (not fermented) in immediate packings of a content not exceeding 3 kg  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg Free 52.1070 0904 1 1 90 Pepper of the genus Piper; pimento of the genus Capsicum or the genus Pimenta  Neither crushed nor ground Pepper 3% 52.1080 0709 60 99 0710 80 59 0711 90 10 . 0904 20 39 2001 90 20 2005 90 10  Pimento Fresh or chilled (Uncooked or cooked by steaming or boiling in water), frozen Provisionally preserved, but unsuitable in that state for immediate consumption Prepared or preserved by vinegar or acetic acid Prepared or preserved otherwise than by vinegar or acetic acid , not frozen 5% 52.1090 ex 0904 20 90 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta  Pimento of the genus Capsicum Crushed or ground 5% 52.1100 0904 12 00 ex 0904 20 90  Other Crushed or ground 4% 52.1110 0906 10 00 Cinnamon and cinnamon-tree flowers  Neither crushed nor ground Free 52.1120 0906 20 00  Crushed or ground Free 52.1130 0907 00 00 Cloves (whole fruit, cloves and stems) 10% 52.1140 0908 10 90 Nutmeg, mace and cardamoms  Nutmeg Free 52.1160 0908 20 90  Mace Crushed or ground Free 52.1170 ex 0909 10 10 Seeds of anise, badian , fennel , coriander, cumin , caraway or juniper  Aniseed , Neither crushed nor ground Free . 52.1180 0909 10 90  Badian seed 7% No L 350/86 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) (2) (3 ) (4) 52.1190 0909 30 19 0909 40 19 0909 50 19  Seeds of cumin Neither crushed nor ground  Seeds of caraway Neither crushed nor ground Other  Seeds of fennel or juniper Neither crushed nor ground  Other Free 52.1210 ex 0909 10 10 ' 0909 30 90 0909 40 90 ex 0909 50 90  Aniseed , crushed or ground  Cumin seeds, crushed or ground  Caraway seeds, crushed or ground  Seeds of fennel or juniper, crushed or ground Free 52.1220 0910 40 13 Ginger, saffron , turmeric (curcuma), thyme, bay leaves , curry and other spices  Thyme Neither crushed nor ground 1 1 % 52.1230 0910 40 19  Thyme Crushed or ground 13% . 52.1240 0910 40 90  Bay leaves 12% 52.1250 091091 10 0910 99 91  Other spices Mixtures referred to in note 1 (b) to this chapter Neither crushed nor ground  Other spices Other Neither crushed nor ground Free 52.1260 091091 90 0910 99 99  Other spices Mixtures referred to in note 1 (b) to this chapter Crushed or ground  Other spices Other Crushed or ground 3% 52.1270 1106 10 00 Flour and meal of the dried leguminous vegetables of heading No 0713 , of sago or of roots or tubers of heading No 0714 ; flour, meal and powder, of the products of Chap ­ ter 8  Flour and meal of the dried leguminous vegetables of heading No 0713 2% 52.1280 1106 30 10  Flour, meal and powder Of bananas Free 52.1290 ex 1106 30 90 Of chestnuts 7,5 % 52.1300 ex 1106 30 90  Other 2% 52.1320 1211 1000 Plants and parts of plants (including seeds and fruits), of a kind used primarily in per ­ fumery, in pharmacy or for insecticidal , fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered  Liquorice roots Free 12 . 12 . 87 Official Journal of the European Communities No L 350/87 ( 1 ) (2) ( 3 ) (4) 52.1330 1211 90 30  Tonquin beans Free 52.1360 1212 1091 Locust beans, seaweeds and other algae, sugar beet and sugar cane fresh or dried , whether or not ground ; fruit stones and kernels and other vegetable products (includ ­ ing unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption , not elsewhere specified or included  Locust bean seeds Not decorticated , crushed or ground Free 52.1370 1212 10 9? Other locust bean seeds 6% 52.1380 1212 30 00  Apricot, peach or plum stones and kernels Free 52.1390 ex 1301 90 00 Lac, natural gums, resins , gum-resins and balsams  Conifer resins Free 52.1400 ex 1302 19 10 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable prod ­ ucts  Vegetable saps and extracts Of quassia amara Free 52.1410 1302 12 00  Vegetable saps and extracts' Of liquorice Free (*) 52.1420 , 1302 14 00 Of pyrethrum or of the roots of plants containing rotenone Free 52.1430 1302*19 30 Intermixtures of vegetable extracts, for the manufacture of beverages or of food preparations Free 52.1440 1302 19 91 Medicinal Free 52.1450 ex 1302 20 10  Pectic substances , pectinates and pectates Dry, excluding apple, pear and quince pectic substances 12% 52.1460 ex 1302 20 90 Other, excluding apple, pear and quince pectic substances 7% 52.1470 1302 31 00 t  Mucilages and thickeners , whether or not modified , derived from vegetable prod ­ ucts Agar-agar Free 52.1480 1302 32 10 Mucilages and thickeners, whether or not modified, derived from locust beans , locust bean seeds or guar seeds . Of locust beans or locust bean seeds Free 52.1490 ex 1401 90 00 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rat-, tans, reeds, rushes , osier, raffia,cleaned, bleached or dyed, cereal straw and lime bark)  Osier Other Free 52.1500 ex 1401 90 00  Cereal straw, cleaned, bleached or dyed Free 52.1510 1503 00 19 Lard stearin , lard oil , oleostearin , oleo oil and tallow oil , not emulsified or mixed or otherwise prepared  Lard stearin and oleostearin Other Free No L 350/88 Official Journal of the European Communities 12 . 12 . 87 (i (2) (3 4 52.1520 1503 00 30 Free  Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (d) 52.1530 1503 00 90  Other 4% 52.1540 1504 10 10 FreeFats and oils , of fish and marine mammals, whether or not refined  Fish liver oil Of a vitamin A content not exceeding 2500 international units per gram 52.1550 1505 10 00 Wool grease and fatty substances derived therefrom (including lanolin)  Wool grease, crude Free 52.1560 1505 90 00  Other Free 52.1570 1506 00 00 FreeOther animal fats and oils and their fractions , whether or not refined , but not chemical ­ ly modified 52.1580 Free151540 00 1515 90 10 Other fixed vegetable fats and oils (including jojoba oil ) and their fractions, whether or not refined , but not chemically modified  Tung oil and its fractions  Other Oiticica oils ; myrtle wax and Japan wax ; their fractions 52.1590 1515 30 90  Castor oil and its fractions Other 6% 52.1600 1511 10 10 2,5 %Palmoil and its fractions, whether or not refined, but not chemically modified  Crude oil For technical or industrial uses other than the manufacture of foodstuffs for human consumption (d) 52.1610 2,5 %Other crude oils  Other, excluding linseed oil , groundnut oil , sunflower seed oil and colza oil For technical or industrial uses other than the manufacture of foodstuffs for human consumption (d) 1507 10 10 ex 1512 II 10 1512 21 10 ¢ 1513 II 10 1513 21 11 1513 21 19 ex 1514 10 10 151521 10 1515 50 11 151590 40 1 5 1 8 00 3 1 52.1620 1513 19 30 ex 1513 29 30 6,5 %Other oils  Palm kernel and coconut oil For technical or industrial uses other than the manufacture of foodstuffs for human consumption (d) ¢ 52.1630 1511 1090 Other oils  Palm oil , crude 4% 52.1640 1511 90 99 Palm oil , other 12% 52.1650 18%Other oils , solid  In immediate packings of a net capacity of 1 kg or less 1513 II 91 1513 1991 1513 21 30 1513 29 50 1515 90 51 1515 9091 (d ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 12 . 12.87 Official Journal of the European Communities No L 350/89 ( 1 ) (2) (3 ) (4) 52.1660 1513 11 99 15132191  Other oils Solid, other ; fluid Crude Palm kernel and coconut oil 7% 52.1670 1513 1999 1513 2991  Other oils Solid , other ; fluid Palm kernel and coconut oil 13% 52.1680 1519 11 00 1 Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty alcohols  Industrial monocarboxylic fatty acids Stearic acid Free 52.1690 1519 1200 Oleic acid 3% 52.1700 1519 1300 1519 19 00 151920 00 Other fatty acids Acid oils from refining Free 52.1710 151930 00  Fatty alcohols 5% 52.1720 1520 10 00 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes  Crude glycerol and glycerol lyes Free 52.1730 1520 90 00  Other, including synthetic glycerol Free 52.1740 ex 1504 20 10 ex 1504 30 19 1511 90 11 1513 19 11 1513 29 11 1516 10 10 15162091 Fats and oils and their fractions, of fish or marine mammals, whether or not refined , but not chemically modified Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated , inter-esterified , re-esterified or elaidinized, whether or not refined , but not further pre ­ pared  In immediate packings of a net capacity of 1 kg or less 16% 52.1750 ex 1504 20 10 ex 1504 30 19 1511 90 19 1513 19 19 1513 29 19 1516 1090 1516 20 99 Other 1 11 % 52.1760 1521 90 10 Vegetable waxes , beeswax , other insect waxes and sperm.eceti , whether or not refined or coloured  Other Spermaceti , whether or not refined or coloured Free 52.1770 1521 90 99 Beeswax and other insect waxes, whether or not refined or coloured Other Free 52.1780 1515 60 90 1521 1090  Vegetable waxes, whether or not coloured Other Free 52.1790 1522 00 10 Degras, residues resulting from the treatment of fatty substances or animal or vegetable waxes  Degras Free No L 350/90 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) ( 2 ) ( 3 ) (4) 52.1800 1522 00 91  Residues resulting from the treatment of fatty substances or animal or vegetable waxes Other Oil foots and dregs ; soupstocks Free 52.1810 1522 00 99 Other Free 52.1820 1602 20 10 Other prepared or preserved meat or meat offal or blood  Goose or duck liver 14% 52.1830 ex 1602 90 31 1602 41 90 1602 42 90 1602 49 90  Game or rabbit meat or offal Game 8% 52.1840 ex 1602 90 31  Game or rabbit meat or offal Rabbit 14% 52.1850 ex 1602 50 90 Prepared or preserved bovine- tongue 17% 52.1860 ex 1602 90 71 1602 90 79  Other Of sheep and goats Of sheep 18% 52.1870 ex 1602 90 71 1602 90 79 Of goats 16% 52.1880 1602 90 99 1605 90 90 Other 16% 52.1890 1603 00 30 Meat extracts , meat juices and fish extracts , in immediate packings of a net capacity of  More than 1 kg but less than 20 kg Free 52.1900 1603 00 10  1 kg or less 5% 52.1910 1604 30 10 Prepared or preserved fish , including caviar and caviar substitutes  Caviar and caviar substitutes Caviar (sturgeon roe) 12 % (**) 52.1920 1604 30 90 Other 14 % (**) 12 . 12 . 87 Official Journal of the European Communities 1 No L 350/91 ( 1 ) (2 ) (3 ) (4) 52.1930 1604 11 00 1604 20 10 1604 20 30 1604 19 10  Salmonidae 4 % (**) 52.1940 1604 14 90 ex 1604 20 50  Atlantic bonito (Sarda spp.) 18 % (**) 52.1945 1604 19 50 1604 15 10 ex 1604 20 50 Mackerel of the species Scomber scombrus and Scomberjaponicus and fish of the species Orcynopsis unicolor 19 % (**) 52.1950 1604 19 91 Other Fillets , raw, coated with batter or breadcrumbs, deep frozen 10 % (**) 52.1960 1604 19 99 1604 13 90 1604 15 90 ex 1604 20 90 Other, excluding herrings 9 % (**) 52.1970 1605 10 00 Crustaceans and molluscs, prepared or preserved  Crab 6 % (**) 52.1980 ex 1605 20 00 1605 30 00 1605 40 00 ex 1605 90 10  Other, excluding shrimps of the Crangon spp . type and snails other than seasnails 6 % (**) 52.1990 1704 90 10 Sugar confectionery, not containing cocoa Liquorice extract containing more than 10% by weight of sucrose but not con ­ taining other added substances 9% 52.2000 1704 10 11 1704 10 19 1704 1091 1704 10 99 Chewing gum 2% + MOB with a max. of 23% 52.2010 1704 90 30 White chocolate 4% + MOB with a max. of 27 % + ADS/Z No L 350/92 Official Journal of the European Communities 12 . 12 . 87 (l (2) 3 4 52.2020 6% + MOB with a max . of 27% + ADS/Z 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 Other  Other Pastes , including marzipan , in immediate packings of a net content of 1 kg or more Other  Other Throat pastilles and cough drops Other Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery Boiled sweets whether or not filled Toffees , caramels and similar sweets Compressed tablets Other 52.2030 Cocoa paste , whether or not defatted 1 %1803 10 00 1803 20 00 52.2035 1804 00 00 Cocoa butter, fat and oil 8% 52.2040 1805 00 00 Cocoa powder, unsweetened 9% 52.2050 ex 1806 10 10 ex 1806 10 30 ex 1806 10 90 Chocolate and other food preparations containing cocoa  Cocoa powder, not otherwise sweetened than by the addition of sucrose 3% + MOB 52.2060 Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substi ­ tutes therefore made from sugar substitution products , containing cocoa 9% + MOB with a max . of 27% + ADS/Z 1806 20 10 ex 1806 20 30 ex 1806 20 50 ex 1806 20 90 1806 31 00 1806 31 90 1806 32 10 1806 90 1 1 1806 90 19 1806 90 31 1806 90 39 1806 90 50 52.2070 ex 1901 10 00 Preparations for infant use , put for retail sale , containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) Free + MOB 52.2080 ex 1901 90 90 FreeOther  Preparations based on flour of leguminous vegetables in the form of sun dried discs of dough known as 'papad' 52.2090 Other Free + MOB ex 1901 10 00 ex 1901 20 00 ex 1901 90 90 12 . 12 . 87 Official Journal of the European Communities No L 350/93 ( 1 ) (2) (3 ) (4) 52.2100 ex 1903 00 00 Tapioca and sago , excluding tapioca and sago substitutes obtained from potato or other starches 2% + MOB 52.2110 1904 10 10 1904 10 30 1904 10 90 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes) Free + MOB 52.2120 1905 10 00  Crispbread Free + MOB with a max. of 24% + AD F/M 52.2130 1905 90 10 Matzos Free + MOB with a max. of 20% + AD F/M 52.2140 1905 90 20 Communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products Free + MOB 52.2150 1905 90 30  Bread , not containing added honey, eggs , cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugar and not more than 5 % of fat 4% + MOB 52.2160 1905 20 10 1905 20 30 1905 20 90  Gingerbread and the like Free + MOB 52.2170 ex 2001 90 90 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vine ­ gar or acetic acid  Onions  Mushrooms  Other, excluding 'mixed pickles ' and sweet peppers 14% 52.2180 2003 20 00 Vegetables prepared or preserved otherwise than by vinegar or acetic acid  Truffles 14% 52.2190 ex 2004 90 99 2005 60 00  Asparagus 20% 52.2200 ex 2004 90 30 2005 30 00  Sauerkraut 15% 52.2210 ex 2004 90 30 2005 90 30  Capers 12% 52.2200 ex 2004 90 99 ex 2005 90 90  Other, including mixtures Moringa oleifera (drumsticks) Free 52.2225 ex 2004 90 99 ex 2005 90 90 Bamboo shoots 1 1 % 52.2230 ex 0811 20 11 ex 0811 90 10 Fruit preserved by freezing, containing added sugar  With a sugar content exceeding 13 % by weight Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 08 1 0 40 1 0, 08 1 0 40 50, 08 1 0 30 90, 08 1 0 20 90, 08 1 0 40 90, 0810 90 10,0810 90 90 6 % + AGR No L 350/94 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) (2) (3 ) (4) 52.2240 ex 0811 20 19 ex 0811 90 30  Other Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 08 1 0 40 1 0 , 08 1 0 40 50, 08 1 0 30 90, 0810 20 90, 08 1 0 40 90, 0810 90 10, 0810 90 90 6% 52.2250 ex 2006 00 39 Fruit , fruit peel and parts of plants, preserved by sugar (drained , glace or crystallized)  Other With a sugar content exceeding 13 % by weight : Fruit falling within heading Nos 0801 , 0803 ,, 0804 (except figs and pine ­ apples), 0805 40 00, 0807 20 00, 08 1 0 40 1 0 , 08 1 0 40 50, 08 1 0 30 90, 08 1 0 20 90, 0810 40 90, 0810 90 10, 0810 90 90 6 % + AGR 52.2260 ex 2006 00 90  Other Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0805 90 00, 0807 20 00, 08 1 0 40 1 0 , 08 1 0 40 50, 08 1 0 30 90, 08 1 0 20 90, 08 1 0 40 90, 0810 90 10, 0810 90 90 6% 52.2270 ex 2007 91 10 Jams , fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations , whether or not containing added sugar  Jams and marmalades of citrus fruit With a sugar content exceeding 30 % by weight , excluding orange jam and mar ­ malade 18 % + AGR 52.2280 ex 2007 91 30 With sugar content exceeding 13 % but not exceeding 30 % by weight , excluding orange jam and marmalade 18 % + AGR 52.2290 ex 2007 91 90 Other, excluding orange jam and marmalade 19% 52.2300 ex 2007 99 39  Other With a sugar content exceeding 30 % by weight Other ' Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pine ­ apples), 0807 20 00, 08104010, 0810 40 50, 08103090, 08102090, 0810 40 90,081090 10, 0810 90 90 8 % -1- AGR 52.2310 ex 2007 10 10 ex 2007 99 59 With a sugar content exceeding 13 % but not exceeding 30 % by weight Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pine ­ apples), 0807- 20 00, 08 1 0 40 1 0, 08 1 0 40 50, 08 1 0 30 90, 08 1 0 20 90, 08 1 0 40 90, 0810 90 10, 0810 90 90 8%j + AGR 52.2320 ex 2007 10 10 ex 2007 10 90 ex 2007 99 90 Other Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pine ­ apples), 0807 20 00, 08 1 0 20 90, 08 1 0 30 90, 08 1 0 40 1 0 , 08 1 0 40 50, 08 1 0 40 90, 0810 90 10, 0810 90 90 8% 52.2330 ex 2008 19 10 Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included  Nuts , ground-nuts and other seeds, whether or not mixed together In immediate packings of a net content exceeding 1 kg Almonds , walnuts and hazelnuts 1 2 % (*) ' 52.2340 2008 11 91 ex 2008 19 10 Other 6% 52.2350 ex 2008 19 90 In immediate packings of a net content not exceeding 1 kg Almonds, walnuts, and hazelnuts 11,5% 52.2360 2008 1 1 99 ex 2008 19 99 Other 6% 12 . 12 . 87 Official Journal of the European Communities No L 350/95 ( 1 ) (2 ) (3 ) (4) 52.2370 2008 99 1 1 2008 99 19  Other Containing added spirit - Ginger 10% 52.2380 2008 20 1 1  Pineapples, in immediate packings of a net capacity Of 1 kg or more With a sugar content exceeding 17 % by weight 10% + AGR 52.2390 2008 20 19 Other 10% 52.2400 2008 20 31 Of 1 kg or less With a sugar content exceeding 19 % by weight 10% + AGR 52.2410 2008 20 39 Other 10% 52.2420 2008 99 21  Grapes With a sugar content exceeding 13 % by weight 25 % + AGR 52.2430 2008 99 29 Other 25% 52.2440 2008 40 1 1 2008 40 19 2008 50 1 1 2008 50 19 2008 70 1 1 2008 70 19  Peaches, pears and apricots , in immediate packings of a net capacity Of more than 1 kg With a sugar content exceeding 13 % by weight 25 % + AGR 52.2450 2008 40 21 2008 40 29 2008 50 31' 2008 50 39 2008 70 31 2008 70 39  Other 25% 52.2460 2008 40 31 2008 50 51 2008 70 51 Of 1 kg or less With a sugar content exceeding 15 % by weight 25 % + AGR 52.2470 2008 40 39 2008 50 59 2008 70 59 Other 25% 52.2480 2008 30 1 1 2008 30 19 2008 80 1 1 2008 80 19 2008 99 31 2008 99 33  Other fruits With a sugar content exceeding 9 % by weight , excluding cherries 25 % + AGR 52.2490 2008 30 31 2008 30 39 2008 80 31 2008 80 39 2008 99 35 2008 99 39 Other, excluding cherries 25 % 52.2500 2008 92 1 1 2008 92 19  Mixture of fruits With a sugar content exceeding 9 % by weight 25 % + AGR 52.2510 2008 92 31 2008 92 39 Other 25% 52.2520 2008 30 51  Not containing added spirit Containing added sugar, in immediate packings of a net capacity of more than 1 kg Grapefruit segments 9 % + AGR 52.2530 2008 30 55 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 19% + AGR (*) No L 350/96 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) (2) (3 ) (4) 52.2540 2008 99 43 Grapes 18% + . AGR (*) 52.2550 ex 2008 99 49 Other fruits Fruit falling within heading Nos0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 40 10, 0810 40 50, 0810 30 90, 0810 20 90, 0810 40 90, 0810 90 10, 0810 90 90 6% + AGR 52.2560 ex 2008 99 49 Tamarind (pods, pulps) 7 % + AGR 52.2570 ex 2008 92 50 Mixtures of fruit Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits Mixtures of two or more fruits falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 2p 00, 08 1 0 40 1 0, 08 1 0 40 50, 08 1 0 30 90, 0810 20 90, 0810 40 90, 0810 90 10,0810 90 90 9 % + ASR 52.2580 2008 30 71 Containing added sugar, in immediate packings of a net capacity of 1 kg or less Grapefruit segments 9 % + ASR 52.2590 2008 30 75 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 18 % + ASR (*) 52.2600 2008 99 53 Grapes 19% + AGR (*) 52.2610 ex 2008 99 59 Other fruits Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 40 10, 0810 40 50, 0810 30 90, 0810 20 90, 0810 40 90, 0810 90 10, 0810 90 90 7 % + AGR 52.2620 ex 2008 92 71 Mixtures of fruit Mixtures in which rio single fruit exceeds 50 % of the total weight of the fruits Mixtures of two or more fruits falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 40 10, 08104050, 08103090, 08 1 0 20 90, 08 1 0 40 90, 08 1 0 90 1 0, 08 1 0 90 90 7 % + AGR 52.2630 ex 2008 99 99 Not containing added sugar, in immediate packings of a net capacity : Of 4,5 kg or more  i Other fruits Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 40 10, 0810 40 50, 0810 30 90, 0810 20 90, 0810 40 90, 0810 90 10, 0810 90 90 6% 52.2640 ex 2008 92 91  Mixtures of fruit Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits Mixtures of two or more fruit falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 08104010, 0810 40 50, 08103090, 08102090, 0810 40 90, 0810 90 10, 0810 90 90 9% 12 . 12 . 87 Official Journal of the European Communities No L 350/97 ( 1 ) (2) (3 ) (4) 52.2650 ex 2008 99 99 Of less than 4,5 kg Other fruit and mixture of fruit Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 40 10, 0810 40 50, 0810 30 90, 0810 20 90, 0810 40 90, 0810 90 10, 0810 90 90 6% 52.2660 ex 2008 92 99 Mixtures of two or more fruits falling within heading Nos 0801 , 0803 , 0804 (except figs), 0807 20 00, 0810 40 10, 0810 40 50, 0810 20 90, 0810 30 90, 0810 40 10, 0810 90 10, 0810 90 90 10 % 52.2670 ex 2009 80 39 Fruit juices (including grape must) and vegetable juices, unfermented and not contain ­ ing added spirit , whether or not containing added sugar or other added sweetening matter  Of a density exceeding 1,33 g/cm 3 at 20 °C Of a value exceeding 30 ECU per 100 kg net weight Date juice Free 52.2680 2009 20 19 Grapefruit juice 28% 52.2690 ex 2009 80 39 Other fruit falling within heading . Nos 0801 , 0803 , 0804 (except dates and figs), 0807 20 00, 0810 40 10, 08104050, 0810 30 90 , 0810 20 90 , 08104090, 0810 90 10, 0810 90 90 8% 52.2700 ex 2009 80 31 2009 90 21 Of a value not exceeding 30 ECU per 100 kg net weight Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pine ­ apples), 0807 20 00, 08 1 0 20 90, 08 1 0 30 90, 08 1 0 40 1 0, 08 1 0 40 50, 08 1 0 40 90, 0810 90 10,0810 90 90 8 % + AGR 52.2710 2009 20 1 1  ' Grapefruit juice 28 % + AGR 52.2740 2009 20 91 ex 2009 20 99  Of a density not exceeding 1,33 g/cm3 at 20 °C Of a value exceeding 30 ECU per 100 kg net weight Grapefruit juice 7% 52.2750 ex 2009 30 31 Citrus fruit juices (excluding lemon juices) containing added sugar 13 % (*) 52.2760 ex 2009 30 39 Citrus fruit juices (excluding lemon juices) not containing added sugar 1 3 % (*) 52.2770 2009 40 30 Pineapple juice containing added sugar 17% + AGR (*) 52.2780 ex 2009 40 99 Pineapple juice not containing added sugar 1 7 % (*) 52.2790 ex 2009 80 80 Other fruit and vegetable juices Other fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 90 8% 52.2800 ex 2009 80 80 Other fruit and vegetable juices, containing added sugar Other excluding apricot and peach juices 17% ' 52.2810 ex 2005 80 95 ex 2009 80 99 Other fruit and vegetable juices , not containing added sugar Other fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 90 8% 52.2820 ex 2009 80 99 Other fruit and vegetable juices, not containing added sugar Other excluding apricot and peach juices 18% No L 350/98 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) (2 ) (3 ) (4) 52.2830 ex 2009 90 5 1  Mixtures of juices Of a density not exceeding 1,33 g/cm3 at 20 °C Of a value exceeding 30 ECU per 100 kg net weight Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit , pineapple, apple, pear, tomato, apricot or peach juice  Containing added sugar 17 % (*) 52.2840 ex 2009 90 59 Not containing added sugar 1 8 % (*) 52.2850 2009 20 91  Of a density not exceeding 1,33 g/cm3 at 20 °C Of a value not exceeding 30 ECU per 100 kg net weight with an added sugar content exceeding 30 % by weight Grapefruit juice 7% 52.2860 ex 2009 20 99 Other grapefruit juice 7% 52.2870 2009 30 91 Other citrus fruit juices With an added sugar content exceeding 30 % by weight 14 % (*) 52.2880 2009 30 95 With an added sugar content not exceeding 30 % by weight 14 % (*) 52.2890 2009 30 99 Not containing added sugar 1 5 % (*) 52.2900 2009 40 91 Pineapple juice With an added sugar content exceeding 30 % by weight 17 % + AGR (*) 52.2910 2009 40 93 With an added sugar content not exceeding 30 % by weight 1 7 % (*) 52.2920 ex 2009 40 99 Not containing added sugar 1 7 % (*) 52.2930 ex 2009 80 91 Other fruit and vegetable juices with an added sugar content exceeding 30 % by weight Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 081040 90, 0810 90 10,0810 90 90 8 % + AGR 52.2940 ex 2009 80 91 Other, excluding apricot and peach juices 17 % + AGR 52.2950 ex 2009 80 93 V Other fruit and vegetable juices with an added sugar content of 30 % or less , by weight  '  Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 08104010, 08104050, 0810 40 90 , 0810 90 10,0810 90 90 8% 52.2960 ex 2009 80 93 Other, excluding apricot and peach juices 17% 52.2970 ex 2009 80 95 2009 80 99 ¢ Other fruit and vegetable juices , not containing added sugar Of fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 90 8%' 52.2980 ex 2009 80 99 Other, excluding apricot and peach juices 18% 52.2990 ex 2009 90 91 Mixtures of juices Other, of a value not exceeding 30 ECU per 100 kg net weight , excluding mixtures containing, either separately or together, over 25 % of grape , cit ­ rus fruit , pineapple, apple, pear, tomato , apricot or peach juice With an added sugar content exceeding 30 % by weight 17 % + AGR (*) 12 . 2 . 87 Official Journal of the European Communities No L 350/99 ( 1 ) ( 2) ' (3 ) (4) 52.3000 ex 2009 90 93 With an.added sugar content not exceeding 30 % by weight 17 % (*) 52.3010 ex 2009 90 99 Not containing added sugar . 18 % (*) 52.3020 ex 2101 10 11 ex 2101 20 19  Essences of coffee 9% 52.3030 ex 2101 20 10  Extracts , essences or concentrates of tea or mate and preparations with a basis of those extracts , essences or concentrates Free 52.3040 2101 30 19  Roasted chicory and other roasted coffee substitutes Other 2% + MOB 52.3050 2101 30 99  Extracts , essences and concentrates of roasted chicory and other roasted coffee sub ­ stitutes Other 2% + MOB 52.3060 2103 30 10 Mustard flour and prepared mustard  Mustard flour Free 52.3080 2103 30 90  Prepared mustard 7% 52.3090 ex 2103 20 00  Sauces with a basis of tomato puree 6% 52.3100 ex 2103 90 90  Products with a tomato ketchup basis 7% 52.3110 ex 2103 10 00 ex 2103 90 90  Other, excluding sauces with a vegetable oil basis 5% 52.3120 2104 10 00 Soups and broths , in liquid , solid or powder form, homogenized composite food pre ­ parations  Soups and broths, in liquid, solid or powder form 11 % 52.3130 2104 20 00  Homogenized composite food preparations 17% 52.3140 2102 10 10 Yeast (active or inactive); prepared baking powders  Active yeasts Culture yeast 8% 52.3150 2102 1031 Bakers ' yeast , Dried 4% + MOB 52.3160 2102 10 39 Other 4% + MOB 52.3170 2102 1090 Other 10% 52.3180 2102 20 11  Inactive yeasts In tablet , cube or similar form, or in immediate packings of a net capacity of 1 kg or less 6% 52.3190 2102 20 19 2102 20 90  Other Free No L 350/ 100 Official Journal of the European Communities 12 . 12 . 87 ' ( 1 ) (2) (3 ) (4) 52.3200 2102 30 00  Prepared baking powders 3% 52.3210 0710 40 00 0711 90 30 2001 90 30 2004 90 10 2005 80 00 2008 99 85 Food preparations Of maize 3% + MOB 52.3220 1904 90 10 Of rice 3% + MOB 52.3230 ex 1902 90 90 Of other cereals 2% + MOB 52.3250 ex 2001 90 90 2008 91 00 Palmtree hearts 7% 52.3255 ex 2106 90 91 Dried plasma, obtained from the fresh blood of cattle added to citric so ­ dium, containing 73,3 % or more but less than 90 % by weight of proteins calculated on the dry products Free 52.3260 2201 10 00  Mineral waters and aerated waters Free 52.3270 2202 10 00 2202 90 10 Lemonade, flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages, not including fruit and vegetable juices within heading No 2009  Not containing milk or milk fats 6% 52.3280' 2203 00 10 2203 00 90 Beer made from malt 14% 52.3290 ex 2208 90 51 ex 2208 90 53 Spirits , liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts ') for the manufacture of beverages  Spirituous beverages Other, in containers holding Two litres or less Tequila , Pisco and Singani 1,30 ECU per hi per % vol of alcohol + 5 ECU per hi 52.3300 2301 20 00 Flours , meals and pellets , of meat or meat offal , of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption ; greaves  Flours , meals and pellets , of fish or of crustaceans , molluscs or other aquatic inver ­ tebrates Free (**) 52.3310 2302 50 00 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables  Of leguminous vegetables 3% 12 . 12 . 87 Official Journal of the European Communities No L 350/ 101 ( 1 ) ( 2) (3 ) (4) 52.3320 1212 20 00 2308 90 90 Products of vegetable origin of a kind used for animal food , not elsewhere specified or included  Other Free 52.3330 2309 90 . 10 Sweetened forage ; other preparations of a kind used in animal feed  Fish or marine mammal solubles Free 52.3340 2309 10 90 2309 90 99  Other 3% 52.3350 2402 20 00 Manufactured tobacco ; tobacco extracts and essences  Cigarettes 82 % (*) 52.3360 2402 10 00  Cigars 38 % (*) 52.3370 2403 10 00  Smoking tobacco 100 % (*) 52.3380 2403 99 10 Chewing tobacco and snuff 45 % (*) 52.3390 2403 91 00 2403 99 90  Other, including agglomerated tobacco, in the form of sheets or strips 1 8 % (*) Abreviations AD F/M : Additional levy on flour AD S/Z : Additional levy on sugar AGR : Levy MOB : Variable component No L 350/ 102 Official Journal of the European Communities 12 . 12 . 87 ANNEX List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 048 Yugoslavia * 066 Romania 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 248 Senegal 268 Liberia 272 Ivory Coast 276 Ghana 288 Nigeria 302 Cameroon 314 Gabon 318 Congo 322 Zaire 330 Angola 346 Kenya 366 Mozambique 370 Madagascar 373 Mauritius 378 Zambia 382 Zimbabwe 393 Swaziland 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica . 442 Panama 448 Cuba 449 St Christopher and Nevis 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia , 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 662 Pakistan 664 . India 669 Sri Lanka 680 Thailand 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philippines 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 815 Fiji 816 Vanuatu (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature ' (Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 1 1 . 1986 , p. 46)). 12 . 12 . 87 Official Journal of the European Communities No L 350/ 103 B. COUNTRIES AND TERRITORIES dependent or administered , or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland (') " 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 476 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao x ' 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands , Heard Island and McDonald Islands , Norfolk Island) 808 American Oceania (2) 809 New Caledonia and dependencies 81 1 Wallis and Futuna Islands 813' Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories , British Antarctic Territories) Note : The above lists may be amended subsequently to take account of changes in the international status of countries or territories . ('). As from the entry into force of the Treaty, signed in Brussels on 13 March 1984, amending the treaties establishing the European Communities with regard to Greenland or of interim measures agreed in the Council . (2) American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands , Johnston and Sand Islands , Wake Island and the Trust Territory of the Pacific Islands (the Caroline , Marianas and Marshall Islands). No L 350/ 104 Official Journal of the European Communities 12 . 12 . 87 ANNEX IV List of products mentioned in Article 1 (3) (a) Order No Combined Nomenclature ; code Description ( 1 ) (2) ' (3 ) 57.0010 0101 Live horses, asses , mules and hinnies 57.0020 0104 20 10 Pure breeding animals, goats (b) 57.0030 0106 Other live animals 57.0040 0205 Meat of horses, asses, mules or hinnies , fresh , chilled or frozen 1 57.0050 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, other than domestic swine, fresh, chilled or frozen 57.0060 0206 80 91 0206 90 91 Edible offal of horses, asses, mules and hinnies , fresh , chilled or frozen 57.0070 0206 10 91 0206 10 99 0206 21 00 0206 22 90 0206 29 99 Edible offal of bovine animals, fresh , chilled or frozen 57.0080 0206 30 90 0206 41 99 0206 49 99 0206 80 99 0206 90 99 Edible offal of swine, other than domestic , fresh , chilled or frozen 57.0090 0208 Other meat and edible meat offal , fresh , chilled or frozen 57.0100 021090 10 Horsemeat , salted , in brine or dried 57.0110 0210 90 49 Offal of bovine animals , salted , in brine, dried or smoked 57.0120 0210 90 60 Offal of sheep and goats , salted , in brine, dried or smoked 57.0130 0210 11 90 0210 12 90 0210 19 90 0210 90 20 0210 90 80 Other meat and edible meat offal , salted , in brine, dried or smoked / 57.0140 CHAPTER 3 FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES 57.0150 0407 00 90 Eggs in shell , other than poultry eggs, fresh or preserved 57.0160 0409 Natural honey 57.0170 0410 Edible products of animal origin , not elsewhere specified or included (a ) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries . (b ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 12.12.87 Official Journal of the European Communities No L 350/ 105 ( 1 ) (2) (3 ) 57.0180 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED 57.0190 CHAPTER 6 LIVE TREES AND OTHER PLANTS, BULBS, ROOTS AND THE LIKE ; CUT FLOW ­ ERS AND ORNAMENTAL FOLIAGE 57.0200 0701 Potatoes, fresh or chilled 57.0210 0708 Leguminous vegetables , shelled or unshelled, fresh or chilled 57.0220 0706 90 30 Horse-radish (Cochilearia armoracia) 57.0226 ex 0709 20 00 Asparagus , from 1 October to 31 January 57.0230, 0709 60 10 Sweet peppers, fresh or chilled 57.0240 0709 30 00 0709 40 00 0709 60 99 0709 90 70 0709 90 90 0704 90 90 0710 80 59 0711 90 10 Other vegetables, fresh or chilled 57.0250 ex 0710 all codes except 0710 80 10 Other vegetables (uncooked or cooked by steaming or by boiling in water), frozen , excluding olives / 57.0260 ex 0711 all codes except 0711 20 10 0711 20 90 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine or sulphur water or in other preservative solutions) but unsuitable in that state for immediate consumption exclud ­ ing olives 57.0270 0712 20 00 Onions, dried , whole, cut , sliced, broken or in powder, but not further prepared 57.0280 0712 10 00 0712 30 00 0712 90 30 0712 90 50 ex 0712 90 90 Other dried vegetables, whole , cut , sliced broken or in powder, but not further prepared , excluding olives 57.0290 0713 Dried leguminous vegetables , shelled , whether or not skinned or split 57.0300 0714 20 00 0714 90 90 Sweet potatoes  Other Other 57.0310 0801 10 10 0801 10 90 0801 20 00 0801 30 00 0803 00 90 0804 10 00 ex 0804 30 00 0804 40 10 0804 40 90 0804 50 00 Dates, bananas, coconuts, brazil nuts , cashew nuts, pineapples , avocados, mangoes , guavas and mangosteens, fresh or dried , shelled or not , excluding fresh bananas and fresh pineapples 57.0313 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 Mandarins (including tangarines and satsumas), Clementines , wilkings and similar citrus hybrids  Clementines from 15 May to 15 September  Other, from 15 May to 15 September No L 350/ 106 Official Journal of the European Communities 12 . 12 . 87 ( 1 ) (2 ) ( 3 ) 57.0320 0805 40 00 Grapefruit , fresh or dried 57.0330 0805 30 90 0805 90 00 Other citrus fruit , fresh or dried 57.0340 0802 50 00 Pistachios , fresh or dried , shelled or not 57.0350 0802 90 10 Pecans , fresh or dried , shelled or not 57.0360 0802 90 30 Areca (or betel) and cola, fresh or dried , shelled or not 57.0370 0802 90 90 Other nuts, fresh or dried , shelled or not 57.0380 0809 40 90 ex 0810 90 90 Other stone, fruit , fresh . 57.0390 0810 40 30 Bilberries , (fruit of the species Vaccinium myrtilles) 57.0400 0807 20 00 Papaws (papayas), fresh 57.0410 0810 20 90 0810 30 90 0810 40 50 0810 40 90 ex 0810 90 90 Other berries , fresh 57.0420 0807 10 10 0807 10 90 081090 10 ex 0810 90 90 Other fruit , fresh 57.0430 0811 20 11 0811 20 31 0811 20 39 0811 20 51 0811 20 59 0811 20 90 0811 90 10 0811 90 50 0811 90 70 0811 90 90 . Fruit , uncooked or cooked by steaming or boiling in water, frozen , not containing added sugar, excluding strawberries 57.0440 0812 Fruit provisonally preserved (for example by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions) but unsuitable in that state for immediate consumption 57.0450 0813 50 11 0813 50 90 Fruit dried , other than that of heading Nos 0801 to 0806 57.0460 0814 Peel of citrus fruit or melons (including water melons), fresh , frozen , dried or provisionally pres ­ erved in brine , sulphur water or in other preservative solutions 57.0470 CHAPTER 9 COFFEE, TEA, MATE AND SPICES 57.0480 1006 10 10 Rice for sowing (b) 57.0490 1106 10 00 Flour and meal of dried leguminous vegetables of heading No 0713 57.0500 1106 30 10 1106 30 90 Flour, meal and powder, of the fruit falling within any heading of Chapter 8 57.0510 1105 Flour, meal and flakes of potatoes 57.0520 1108 20 00 Inulin (b) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 12 . 12 . 87 Official Journal of the European Communities No L 350/ 107 ( 1 ) (2) (3 ) 57.0530 ex CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT, MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER ; EXCLUD ­ ING SUGAR BEET AND SUGAR CANE, FALLING WITHIN CODE NUMBERS 121291 AND 121292 57.0540 CHAPTER 13 LACS ; GUMS ; RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS 57.0550 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED 57.0560 1502 Fats of bovine animals, sheep or gOats , raw or unrendered, whether or not pressed or solvent ­ extracted 57.0570 1503 Lard stearin , lard oil , oleostearin , oleo-oil and tallow oil , not emulsified or mixed or otherwise prepared 57.0580 ex 1504 Fats and oils and their fractions, of fish, whether or not refined, but not chemically modified 57.0590 1505 Wool grease and fatty substances derived therefrom (including lanolin) 57.0600 1506 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 57.0610 1507 10 10 1507 10 90 1507 90 90 1508 10 10 1508 10 90 1508 90 10 1508 90 90 ex 1511 except codes 1511 90 11 1511 90 19 1512 ex 1513 except codes 1513 19 11 1513 19 19 1513 29 11 1513 29 19 1514 1515 ex 1516 2091 ex 1516 20 99 15179091 1518 0031 151800 39 Fixed vegetable oils (including jojoba oil and fat) fluid or solid, crude, refined or purified , exclud ­ ing olive oil falling within heading No 1509 57.0620 151800 90 Animal or vegetable fats and oils , boiled, oxidized, dehydrated , sulphurized , blown, polymerized by heat in vacuum or inert gas or otherwise modified 57.0630 1519 Industrial monocarboxycle fatty acids ; acid oils from refining ; industrial fatty alcohols 57.0640 1520 Glycerol (glycerine) whether or pot pure, glycerol waters and glycerol lyes No L 350/ 108 Official Journal of the European Communities 12 . 12 . 87 (1 (2) (3 ) 57.0650 Animal or vegetable, oils and fats , wholly or partly hydrogenated, or soldified or hardened by any other process, whether or not refined, but not further prepared 1504 20 10 1504 30 11 1504 30 19 ex 1509 90 90 ex 1510 00 90 1511 90 11 1511 90 19 1513 19 11 1513 19 19 1513 29 11 1513 29 19 1516 10 10 1516 1090 ex 15162091 ex 1516 20 99 57.0660 1517 Margarine ; edible mixtures of preparations of animal or vegetable fats or oils or of fractions of different fats :or oils of this chapter,, other than edible fats or oils or their fractions of heading No 1516 ' " 57.0670 Spermaceti , whether or not refined or coloured ; beeswax and other insect waxes , whether or not refined or coloured 1521 90 10 1521 9091 1521-90 99 57.0680 Vegetable waxes (other than triglycerides), whether or not refined or coloured1521 10 10 1521 1090 57.0690 1522 00 10 Degras 57.0700 1522 00 91 1522 00 99 Residues resulting from the treatment of fatty substances or animal or vegetable waxes, other than those falling within codes 1 522 00 3 1 and 1 522 00 39 57.0710 1602 20 10 Other prepared or preserved liver of goose or ducks 57.0720 Other prepared or preserved meat or meat offal of game or rabbit1602 41 90 1602 42 90 1602 49 90 1602 90 31 57.0730 1602 50 90 1602 90 69 Other prepared or preserved meat or meat offal , containing bovine meat or offal 57.0740 Other prepared or preserved meat or meat offal1602 90 79 1602 90 99 57.0750 1603 Extracts and juices of meat , fish or crustaceans, molluscs or other aquatic invertebrates 57.0760 1604 Prepared or preserved fish , caviar and caviar substitutes prepared from fish eggs 57.0770 1605 Crustaceans , molluscs and other aquatic invertebrates, prepared or preserved 57.0780 1704 Sugar confectionery (including white chocolate), not containing cocoa 57.0790 CHAPTER 18 COCOA AND COCOA PREPARATIONS 12 . 12 . 87 Official Journal of the European Communities No L 350/ 109 ( 1 ) (2) (3) 57.0800 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK, PASTRYCOOK PRODUCTS 57.0810 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS 57.0820 ex CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS EXCLUDING SUGAR SYRUPS FALL ­ ING WITHIN CODES 2106 90 30, 2106 90 51 , 2106 90 55 AND 2106 90 59 57.0830 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR, EXCLUDING PRODUCTS FALLING WITH ­ IN CODES 2204 10 11 to 2204 30 10, 2206 00 10, 2208 40 10, 2208 40 90, 2208 90 11 AND 2208 90 19 57.0840 2301 Flour, meal and pellets of meats or meat offal , or fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption 1 57.0850 2302 50 00 Bran, sharps and other residues derived from the sifting, milling or other working of leguminous vegetables 57.0860 2308 90 90 2309 90 91 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included , other than those falling in earlier codes of heading Nos 2308 and 2309 57.0870 2309 90 10 Preparations^ a kind used in animal feeding, fish or marine mammal solubles 57.0880 2309 10 90 2309 90 91 2309 90 99 Preparations of a kind used in animal feeding ; forage, other than products falling under other codes of this heading 57.0890 2402 2403 Cigars, cheroots, cigarillos and cigarettes of tobacco or tobacco substitutes Other manufactured tobacco and manufactured tobacco substitutes ; 'homogenized ' or 'reconsti ­ tuted' tobacco ; tobacco extracts and essences No L 350/ 1 10 Official Journal of the European Communities 12 . 12 . 87 ANNEX V List of least-developed developing countries 224 Sudan 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 350 Uganda 352 Tanzania 355 Seychelles and dependencies 375 Comoros 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 652 North Yemen 656 South Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 247 Republic of Cape Verde 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 3 1 1 Sao Tome and Principe 324 Rwanda 328 Burundi 334 Ethiopia 338 Djibouti 342 Somalia 676 Burma 684 Laos 807 Tuvalu 812 Kiribati 817 Tonga 819 Western Samoa